                 Case 1:21-cr-00053-NONE-SKO Document 11 Filed 03/11/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                          Page 1 of        3          Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                   FILED
                                                                                                                 Mar 11, 2021
                                                                                                              CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA,
                                                                                                            EASTERN DISTRICT OF CALIFORNIA

                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:21-cr-00053-NONE-SKO
JATINDERJEET KAUR SIHOTA,                                                 )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Barbara A. McAuliffe in Courtroom 8 (unless another courtroom is designated)

      on                                                 MARCH 22, 2021 at 1:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY          US MARSHAL)
                     Case 1:21-cr-00053-NONE-SKO Document 11 Filed 03/11/21 Page 2 of 3

AO 199B (Rev. 12/20) Additional Conditions of Release                                                                               Page 2 of     3 Pages


                                                  ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

       IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(    ) (6)   The defendant is placed in the custody of:
             Person or organization
             Address (only if above is an organization)
             City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                        Signed:
                                                                                                    Custodian                                    Date
(    ) (7)     The defendant must:
      (    )   (a) surrender two passports to:       U.S. District Court Clerk’s Office by 3/12/2021.
      (    )   (b) defendant’s travel is restricted to the Eastern District of California unless approved in advanced by the pretrial services officer.
      (    )   (c) defendant is released on a reasonable bond at the minimum of $75,000.00 to be posted at a date later to be determined by the Court.
      (    )   (d) defendant ordered to be released today.
      (    )   (e) defendant to participate in an interview with pretrial services for pretrial services to generate a report so the Court can determine if there
                   are any other conditions should be imposed.
                                                               3 3 of 3 3
     Case 1:21-cr-00053-NONE-SKO Document 11 Filed 03/11/21 Page


                JATINDERJEET KAUR SIHOTA




X



    3/11/2021

                              BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
